Citation Nr: 0901603	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  03-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ADT) for 
2 months and 21 days from December 1980 to February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions (May 2001 and June 
2002) of the Department of Veterans Affairs Regional Office 
(RO) in San Juan, Puerto Rico.  In those decisions, the RO 
denied service connection for bilateral hearing loss.  

In June 2004 and August 2007, the Board remanded the case for 
further development.  The case has since returned to the 
Board for appellate review.  


FINDING OF FACT

The appellant did not exhibit impaired hearing in service and 
current hearing loss is not associated in any way with his 
active military duty.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist  

In a March 2001 letter, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  The AOJ notified the appellant of information and 
evidence necessary to substantiate his claim for service 
connection.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  In an April 2007 
statement of the case, the appellant was also informed of the 
process by which initial disability ratings and effective 
dates are assigned.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The record reflects that the RO made requests to the National 
Personnel Records Center (NPRC) for such records in July and 
October 1998, but no response was given.  Again, pursuant to 
the Board's June 2004 remand, the RO requested the 
appellant's service medical records.  In the same month, NPRC 
indicated that they could not identify any records based on 
the information furnished by the RO.  The RO subsequently 
provided the NPRC with the appellant's ADT dates of service.  
Again, in October 2004, the NPRC was unable to locate any 
records based on the information provided.  Subsequently, the 
RO requested the appellant's service medical records from the 
State Adjutants General Office in San Juan on four occasions.  
With such requests, the RO provided the appellant's name, 
birth date, and social security number.  

In a June 2006 response, the Adjutant General's Office 
indicated that it needed more information, such as the 
appellant's dates of service, the name of the unit that he 
belonged to, and any other information that would help them 
make another search.  The RO made another request for records 
that included all pertinent information it had regarding the 
appellant.  A November 2007 letter from the Puerto Rico 
National Guard states that the appellant's health records 
were not found.  The Board has remanded this case twice in 
order to ensure proper development of this claim.  Under the 
circumstances, it is the Board's conclusion that further 
efforts to obtain the appellant's service medical records 
would be futile.  38 C.F.R. § 3.159(c)(2) (2008).  

VA has done everything reasonably possible to assist the 
appellant with respect to his claims for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  The appellant has not been given a VA 
examination.  As explained below, the evidence does not show 
bilateral hearing loss was incurred or aggravated during the 
appellant's 2 months and 21 days in service.  Without such 
evidence, service connection cannot be granted.  The Board 
concludes that a remand to accord the appellant a VA 
examination pertinent to his bilateral hearing loss service 
connection claim is not warranted.  VA's duty to assist is 
not invoked where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  



II.  Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

III.  Analysis

The appellant asserts that his current bilateral hearing loss 
is due to his service.  

As stated above, the appellant's service treatment records 
were not available.  The United States Court of Veterans 
Claims has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  

In support of his claim, the appellant submitted an April 
2000 private medical record.  The private clinician and 
author stated that the appellant complained of hearing loss 
bilaterally.  The appellant told the clinician he thought 
that his hearing loss was a result of the time spent in 
active military service in 1981.  After testing, the 
clinician found the appellant to have "severe mixed hearing 
loss bilaterally."  The clinician noted "During testing 
there were times this clinician suspected malingering."  

The claims file contains no competent evidence relating 
current hearing impairment (which was first diagnosed more 
than fifteen years after separation from service) to active 
military duty.  The available evidence of hearing loss, the 
April 2000 medical record, shows that the private clinician 
suspected the appellant of malingering.  Merriam-Webster 
defines "malinger" as "to pretend or exaggerate incapacity 
or illness (as to avoid duty or work)".  Merriam-Webster's 
Collegiate Dictionary, 752 (11th ed. 2007).  Additionally, 
the April 2000 private medical record does not provide a 
connection to the appellant's service and comes years after 
the appellant was separated from service.  It follows that a 
clear preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  The benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for hearing loss 
because there is no evidence of pertinent disability in 
service or for several years following service.  Thus, while 
there is a current diagnosis of hearing loss, there is no 
true indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of findings of hearing loss in 
service, the negative examination performed at separation 
from service, and the first suggestion of pertinent 
disability many years after active duty, relating hearing 
loss to service would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2007).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  




ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


